Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The objections have been withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 112
Written Description
The rejections of claims 1, 5, 15, 17, 25, 29, 31, 46, 49, 79, 88-92, 94-96, 98-103, 105 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description, have been withdrawn in view of the amendment. 
Enablement
The rejections of claims 1, 5, 15, 17, 25, 29, 31, 46, 49, 79, 88-92, 94-96, 98-103, 105 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), enablement, have been withdrawn in view of the amendment. 
Indefiniteness
The rejections of claims 46, 49, 105 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 102
The rejection of claims 1, 5, 15, 17, 25, 29, 31, 46, 49, 79, 88-92, 94-96, 98-103, 105 under pre-AIA  35 U.S.C. 102b as being anticipated by the slide presentation given by Regeneron on March 1, 2007 has been withdrawn because the slides do not teach homozygous replacements of the Vα & Jα gene segments, that there were “at least 2 functional unrearranged human TCR Vα gene segments”, “50 functional unrearranged human Jα gene segments”, or “splenocytes of which at least 9.5% are CD3+” (claim 1, 29, 46) or homozygous replacements of the Vβ, Dβ and Jβ gene segments, that there were “at least 8 functional unrearranged human TCR Vβ gene segments”, “2 functional unrearranged human TCR Dβ gene segments”, “13 functional unrearranged human Jβ gene segments”, or “splenocytes of which at least 20% are CD3+” (claim 15, 46). 
Double Patenting
A terminal disclaimer was filed over 9113616 on 7-11-18. 

Conclusion
Claims 1,5,15,17,25,29,31,46,49,79,91-92,94-96,101-103 and 105 have been allowed.  

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0375.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632